EXHIBIT 10.8 EXECUTION VERSION GUARANTY AND COLLATERAL AGREEMENT dated as of July 31, 2015 by and among GOLDEN ENTERTAINMENT, INC., other Guarantors from time to time party hereto, and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent Guaranty and Collateral Agreement – Golden Entertainment, Inc. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Terms Defined in UCC 1 Definitions of Certain Terms Used Herein 1 ARTICLE II GUARANTY Guaranty 5 Guaranty Absolute and Unconditional 5 Waivers 6 Subordination of Subrogation 6 Contribution with Respect to Guaranteed Obligations 7 Limitation of Guaranty 8 Reinstatement; Stay of Acceleration 8 Taxes 8 Reliance 8 Currency 8 Keepwell 8 ARTICLE III GRANT OF SECURITY INTEREST Grant of Security Interest 9 Certain Limited Exclusions 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES Title, Authorization, Validity and Enforceability 10 Conflicting Laws and Contracts 10 Principal Location 10 No Other Names; Etc 10 Federal Employer Identification Number; State Organization Number; Jurisdiction of Organization 11 Property Locations 11 [Reserved] 11 Accounts and Chattel Paper 11 Filing Requirements 11 No Financing Statements, Security Agreements 11 Pledged Securities and Other Investment Property 11 i Intellectual Property 12 Deposit Accounts and Securities Accounts 13 Commercial Tort Claims 13 Specific Collateral 13 Enforcement 13 ARTICLE V COVENANTS General 14 Receivables 16 Maintenance of Goods 16 Instruments, Securities, Chattel Paper, Documents and Pledged Deposits 16 Uncertificated Securities and Certain Other Investment Property 17 Stock and Other Ownership Interests 17 Deposit Accounts and Securities Accounts 17 Letter-of-Credit Rights 18 Federal, State or Municipal Claims 18 No Interference 18 Insurance 18 Intellectual Property. 18 Commercial Tort Claims 19 Landlord Personal Property Collateral Access Agreement 19 Undertakings Regarding Pledges of Nevada Equity Interests 19 Updating of Exhibits to Agreement 20 ARTICLE VI DEFAULT Default 20 Remedies 20 Guarantors’ Obligations Upon Default 22 License 23 ARTICLE VII WAIVERS, AMENDMENTS AND REMEDIES ARTICLE VIII PROCEEDS; COLLECTION OF RECEIVABLES Lockboxes 23 Collection of Receivables 23 Special Collateral Account 24 Application of Proceeds 24 ii ARTICLE IX GENERAL PROVISIONS Notice of Disposition of Collateral; Condition of Collateral 24 Limitation on Administrative Agent’s and other Secured Parties’ Duty with Respect to the Collateral 25 Compromises and Collection of Collateral 25 Secured Party Performance of Guarantor’s Obligations 26 Authorization for Secured Party to Take Certain Action 26 Specific Performance of Certain Covenants 26 Use and Possession of Certain Premises 27 Dispositions Not Authorized 27 Reinstatement 27 Benefit of Agreement 27 Survival of Representations 27 Expenses 27 Headings 28 Termination 28 Entire Agreement 28 Governing Law; Jurisdiction; Waiver of Jury Trial. 28 Indemnity 29 Intercompany Indebtedness 29 Severability 29 Application of Gaming Laws 29 Counterparts 30 ARTICLE X NOTICES Sending Notices 30 Change in Address for Notices 30 ARTICLE XI THE ADMINISTRATIVE AGENT EXHIBITS Exhibit A Names and Locations Exhibit B Intellectual Property Exhibit C [Reserved] Exhibit D Investment Property Exhibit E Filing Offices Exhibit F Commercial Tort Claims Exhibit G Guarantor Information Exhibit H Deposit Accounts and Securities Accounts Exhibit I Form of Amendment Exhibit J Form of Supplement iii THIS GUARANTY AND COLLATERAL AGREEMENT (as the same may be amended, restated, supplemented or otherwise modified from time to time, this “ Agreement ”) is entered into as of July 31, 2015, by and among GOLDEN ENTERTAINMENT, INC., a Minnesota corporation (the “ Borrower ”), the other Guarantors (as hereinafter defined) from time to time party hereto, and CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association, in its capacity as administrative agent (the “ Administrative Agent ”) for itself and for the Secured Parties (as defined in the Credit Agreement identified below). WHEREAS, the Borrower, the Administrative Agent and the Lenders are entering into that certain Credit Agreement, dated as of the date hereof (as the same may be amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), providing for certain extensions of credit and other financial accommodations to be made by the Lenders to or for the benefit of the Borrower; WHEREAS, it is a condition to the effectiveness of the Credit Agreement that the Guarantors enter into this Agreement; and WHEREAS, the Guarantors wish to secure their obligations to the Secured Parties pursuant to the terms of this Agreement; ACCORDINGLY, in order to induce the Administrative Agent and the Lenders to enter into the Credit Agreement and the other Loan Documents and the Lenders to extend credit to the Borrower under the Credit Agreement, the Guarantors hereby agree with the Administrative Agent, for the benefit of the Secured Parties, as follows: ARTICLE I DEFINITIONS Terms Defined in the Credit Agreement . All capitalized terms used herein and not otherwise defined shall have the meanings assigned to such terms in the Credit Agreement. Terms Defined in UCC . The following terms have the meanings given to them in the UCC: “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Control”, “Deposit Account”, “Documents”, “Equipment”, “Farm Products”, “Financial Assets”, “Fixture”, “General Intangible”, “Goods”, “Health-Care-Insurance Receivable”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Securities Account”, “Security” and “Supporting Obligation”. Definitions of Certain Terms Used Herein . As used in this Agreement, the following terms shall have the following meanings: “ Allocable Amount ” has the meaning assigned to such term in Section 2.5
